Exhibit 10.1

AGREEMENT

This agreement (“Agreement”) is made and entered into as of the 27th day of
March, 2017, by and between the Mohegan Tribe of Indians of Connecticut
(“Tribe”) and the Mohegan Tribal Gaming Authority (“MTGA”).

RECITALS

WHEREAS, MTGA is a governmental instrumentality of the Tribe, a federally
recognized Indian tribe; and

WHEREAS, MTGA owns and operates, among other things, the Mohegan Sun casino and
resort in Uncasville, Connecticut, a harness racetrack located in Wilkes Barre,
Pennsylvania known as Mohegan Sun Pocono, along with several off-track wagering
facilities located in the Commonwealth of Pennsylvania, as well as investments
in other gaming enterprises and other businesses; and

WHEREAS, the Tribe employs Mitchell G. Etess (“Etess”) as its Senior Advisor
part time “at will” at a weekly compensation rate of $4,807.69 with employee
benefits under the Tribe’s employee benefits program; and

WHEREAS, by consent dated as of February 14, 2017 (“Effective Date”), the
Management Board of MTGA appointed Etess as Interim Chief Executive Officer of
MTGA on an at will basis; and

WHEREAS, the Tribe consents to such appointment, provided that MTGA pays, or
reimburses the Tribe for, Etess’s compensation, benefits and any other amounts
payable to Etess from and after the Effective Date and during the period of such
appointment; and

WHEREAS, the parties hereto desire to memorialize the arrangement, as between
the Tribe and MTGA, under which Etess shall act as Interim Chief Executive
Officer of MTGA.

NOW THEREFORE, in consideration of the premises and the mutual promises of the
parties hereto and for other valuable consideration including the incorporation
of the above Recitals, the receipt and sufficiency of which each of the parties
hereto acknowledges, MTGA and the Tribe agree as follows:

1.   MTGA has appointed Etess as its Interim Chief Executive Officer on an “at
will” basis, and the Tribe consents to such appointment.

2.   In consideration of the foregoing, MTGA hereby agrees to pay, or reimburse
the Tribe for, Etess’s compensation, benefits and any other amounts payable to
Etess from and after the Effective Date and during the period of such
appointment.

3.   This Agreement will remain in effect until the date that Etess ceases his
appointment as the Interim Chief Executive Officer of MTGA.

4.   This Agreement may be executed in multiple counterparts, each of which when
so executed and delivered shall be deemed an original.

5.   Each of the parties to this Agreement shall be entitled to rely upon a
facsimile or Portable Document Format (PDF) counterpart of this Agreement
executed by the other party with the same force and effect as if such facsimile
or PDF counterpart were the ink-signed original counterpart.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is deemed to be entered into by the parties
hereto on the day and year first above written.

 

MOHEGAN TRIBE OF INDIANS OF CONNECTICUT       MOHEGAN TRIBAL GAMING AUTHORITY

By:

  /s/ Kevin P. Brown     By:   /s/ Kevin P. Brown  

 

     

 

 

Name:  Kevin P. Brown

     

Name:  Kevin P. Brown

 

Title:    Chairman, Management Board

     

Title:    Chairman, Management Board

 

2